Citation Nr: 1101586	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  05-35 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for residuals of a 
traumatic brain injury with intraparenchymal hemorrhage affecting 
the right basal ganglia with intraventricular spread and partial 
paralysis, to include as secondary to service-connected diabetes 
mellitus, type II.

3.  Entitlement to service connection for intraparenchymal 
hemorrhage claimed as secondary to service-connected diabetes 
mellitus, type II.  

4.  Entitlement to an initial rating in excess of 10 percent for 
diabetes mellitus type II with erectile dysfunction and 
onychomycosis, for the period from March 30, 1990 to October 6, 
1996.  

5.  Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus type II with erectile dysfunction and 
onychomycosis from January 1, 1997 to the present.

6.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), exclusive of temporary 
total hospitalization ratings.  

7.  Entitlement to an initial rating in excess of 20 percent for 
cataracts.  

8.  Entitlement to a separate evaluation for onychomycosis, not 
considered part of the Veteran's service-connected diabetes 
mellitus type II.  

9.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.E.


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to April 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned in a January 2008 
hearing.  

The issues on appeal (with the exception of the claims of 
entitlement to service connection for residuals of a traumatic 
brain injury with intraparenchymal hemorrhage affecting the right 
basal ganglia with intraventricular spread and partial paralysis 
and for intraparenchymal hemorrhage claimed as secondary to 
service-connected diabetes mellitus type II) were previously 
before the Board in March 2008 when they were remanded for 
additional evidentiary development.  

The issue of entitlement to payment or reimbursement of 
unauthorized medical expenses is the subject of a separate 
decision.  

In a document which was received at the RO in October 2009, the 
Veteran raised claims of entitlement to service connection for 
bilateral sensory median and ulnar neuropathies of the upper 
extremities and entitlement to service connection for diabetic 
neuritis of both lower extremities.  Since these issues are not 
currently developed or certified for appellate review, they are 
referred to the RO for appropriate action.  

The issues of entitlement to service connection for a lumbar 
spine disorder; entitlement to service connection for residuals 
of a traumatic brain injury; entitlement to service connection 
for intraparenchymal hemorrhage claimed as secondary to service-
connected diabetes mellitus type II; entitlement to an initial 
rating in excess of 20 percent for diabetes mellitus type II with 
erectile dysfunction and onychomycosis from January 1, 1997 to 
the present; entitlement to an initial rating in excess of 30 
percent for PTSD; entitlement to an initial rating in excess of 
20 percent for cataracts; entitlement to a separate evaluation 
for onychomycosis, not considered part of the Veteran's service-
connected diabetes mellitus, type II, and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if additional 
action is required on his part.


FINDING OF FACT

From March 30, 1990 to October 6, 1996, the service-connected 
diabetes mellitus type II was manifested by a requirement for 
insulin and a restricted diet but without the requirement for 
restricted activities.  


CONCLUSION OF LAW

The criteria for entitlement to an initial rating of 20 percent 
for diabetes mellitus type II with erectile dysfunction and 
onychomycosis, for the period from March 30, 1990 to October 6, 
1996 have been met.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating diabetes mellitus type II 
with erectile dysfunction and onychomycosis, for the period from 
March 30, 1990 to October 6, 1996, via October 2003, March 2006, 
May 2008 and September 2009 VCAA letters.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notice required by VCAA and implementing 
regulations was furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came before complete notification 
of the Veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the VCAA 
notice in this case was harmless error for the reasons specified 
below.  Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the Veteran has 
had the chance to submit evidence in response to the VCAA letter.  
Under these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on the 
claim decided herein has been accomplished and that adjudication 
of the claim, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

On March 3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of 
what types of information and evidence were needed to 
substantiate his claims in the VCAA letters and he was provided 
with notice of the types of evidence necessary to establish a 
disability rating or an effective date for the disabilities on 
appeal in a March 2006 letter.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Furthermore, the Board finds that there has been compliance with 
the assistance provisions set forth in the new law and 
regulation.  

No VA examination was conducted with respect to the issue being 
adjudicated by this decision.  The Board finds the evidence of 
record is sufficient to evaluate the diabetes mellitus claim for 
the period from March 1990 to October 1996.  A VA examination 
conducted today would not change the clinical records produced 
during the pertinent time period.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations or opinions concerning the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  The 
Board finds that the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  No additional pertinent evidence has been identified 
by the appellant as relevant to the issue on appeal which is 
adjudicated by this decision.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.  

Competency and credibility

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions; thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

However, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court indicated 
that varicose veins was a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous."  Such 
symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, the 
presence of varicose veins was not a determination 'medical in 
nature' and was capable of lay observation."  Therefore, the 
veteran's lay testimony regarding varicose vein symptomatology in 
service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

While the Veteran is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or varicose 
veins, the Veteran is not competent to provide evidence as to 
more complex medical questions.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr.

In this case, the Veteran is competent to report on 
symptomatology he experiences but he is not competent to link the 
symptomatology to a known diagnosis as such an assessment is not 
simple in nature.  See Jandreau; see also Woehlaert.

Analysis

The Veteran has claimed entitlement to a rating in excess of 10 
percent for the service-connected diabetes mellitus type II with 
erectile dysfunction and onychomycosis.  

The Board notes that the rating schedule pertaining to the 
endocrine system, including diabetes mellitus, was amended in 
1996.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (1996).  
Notwithstanding, the 10 and 20 percent schedular evaluations for 
diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic Code 7913 
(1995) and 38 C.F.R. § 4.119, Diagnostic Code 7913 (1996), both 
listed below, are essentially unchanged.  

A 10 percent evaluation is warranted for mild diabetes mellitus 
that is controlled by a restricted diet, without insulin, where 
there is no impairment of health or vigor or limitation of 
activity.  A 20 percent evaluation requires moderate diabetes 
mellitus that is controlled by a moderate insulin or oral 
hypoglycemic agent dosage and a restricted (maintenance) diet, 
where there is no impairment of health or vigor or limitation of 
activity.  38 C.F.R. § 4.119, Diagnostic Code 7913 (1995).

A 10 percent evaluation is warranted for diabetes mellitus 
manageable with a restricted diet only.  A 20 percent evaluation 
requires insulin and a restricted diet, or an oral hypoglycemic 
agent and a restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (1996). (Note: When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes.)

The Board finds that an increased rating to 20 percent is 
warranted for the service-connected diabetes mellitus type II 
from March 30, 1990 to October 6, 1996.  There is competent 
evidence of record documenting that the Veteran's service-
connected diabetes mellitus is treated with insulin.  There are 
also references in the clinical records to the Veteran being 
provided with information regarding diabetic diets.  

In February 1990, the Veteran was diagnosed with diabetes 
mellitus type II.  He was provided with a diet consultation.  
Another clinical record dated the same month indicates that the 
Veteran was given verbal and written materials including 
information on diet and exercise.  

A March 1990 VA clinical record reveals the Veteran was provided 
with oral and written instructions for a diabetic weight 
reduction diet.  

In July 1990, it was written that the Veteran was diabetic and 
took medication.  

An August 1990 VA clinical record reveals the Veteran was given 
verbal and written diet instructions.  

In April 1995, a clinician wrote that a diet had been reviewed 
with the Veteran.  The Veteran was advised to comply with proper 
foods.  The Veteran was to walk as tolerated and take insulin as 
prescribed.  

A clinician wrote in July 1995 that the Veteran was on insulin.  

An August 1995 clinical record indicated the Veteran was 
receiving insulin.  

The Veteran was hospitalized at a VA facility from March 1996 to 
July 1996.  The pertinent annotation in these records was that 
the Veteran had insulin dependent diabetes mellitus.  It was 
noted the Veteran found out he had diabetes mellitus in 1990.  
The Veteran's diabetes was stabilized with daily insulin.  

The Veteran was hospitalized at a VA facility from October 1996 
to December 1996.  It was noted on the hospitalization record 
that the Veteran was first diagnosed with diabetes mellitus in 
1989 and was being treated with insulin.  

The Board finds the above referenced evidence, when viewed in the 
light most favorable to the Veteran, indicates that the Veteran 
was receiving insulin to treat his diabetes mellitus and was also 
provided with a restricted diet, to treat the diabetes mellitus.  
In affording the Veteran with the benefit of the doubt, the Board 
finds that the Veteran's diabetes mellitus, type II, required 
both treatment with insulin and also a restricted diet.  The 
diabetes mellitus, type II, therefore, warrants a 20 percent 
evaluation during the pertinent time period either the old or 
current rating criteria for evaluation of diabetes mellitus.  

In an April 2005 statement, the Veteran alleged that he was on 
insulin twice daily, had a restricted diet and was restricted in 
his activities due to his service-connected diabetes mellitus.  
The Veteran did not indicate when this symptomatology started.  
While the medical records from 1990 to 1996 document the two 
former allegations, the latter allegation of having to treat the 
diabetes mellitus with a restriction in activities is not 
documented in the medical records.  The single reference in the 
April 1995 clinical record that the Veteran was to walk as 
tolerated was not a doctor's ordered restriction in activities.  
In fact, the Board views this clinical record as encouraging the 
Veteran to become more active, not to restrict his activities.  
There is no competent evidence of record which indicates that any 
health care professional, during the pertinent time period, 
directed the Veteran to limit his activities in order to treat 
his service-connected diabetes mellitus.  

The Board finds that the evidence of record is insufficient upon 
which to grant a rating in excess of 20 percent for the diabetes 
mellitus.  As the rating criteria for evaluation of diabetes 
mellitus are progressive, the fact that the Veteran does not meet 
the criteria for the 40 percent evaluation also means that the 
Veteran does not meet the criteria for the 60 or 100 ratings 
under the schedular criteria.  

Based on the above, the Board finds the symptomatology associated 
with the service-connected diabetes mellitus more nearly 
approximates a 20 percent evaluation under both the former and 
current rating criteria for evaluation of diabetes mellitus.  
This evaluation is warranted for the entire appeal period at 
issue; that is, March 30, 1990, to October 6, 1996.  

An increased rating is not warranted based on erectile 
dysfunction.  There is no competent evidence of record which 
indicates, in any way, that the Veteran experiences erectile 
dysfunction during the pertinent time period as a result of 
diabetes mellitus type II.  The Veteran has not alleged the 
presence of this symptomatology during the pertinent time period.  
An increased rating is not warranted.  

An increased rating is not warranted based on the presence of 
onychomycosis.  There is no competent evidence of record which 
indicates, in any way, that the Veteran experiences onychomycosis 
during the pertinent time period as a result of diabetes mellitus 
type II.  The Veteran has not alleged the presence of this 
symptomatology during the pertinent time period.  An increased 
rating is not warranted.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a total disability evaluation based on individual unemployability 
(TDIU) claim is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  In 
this case, the Board finds that a claim for a TDIU has been 
raised by the record.  This claim, however must be addressed in 
the remand portion of this decision as additional evidentiary 
development is required.  

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis for 
his diabetes mellitus.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture such 
that the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's diabetes mellitus 
type II with the established criteria found in the rating 
schedule shows that the rating criteria accurately describe the 
Veteran's disability level and symptomatology (i.e., the 
requirement of insulin and a restricted diet).  

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that the service-
connected disability's manifestation has resulted in unusual 
disability or impairment that has rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate.  The Veteran has not been hospitalized for the 
diabetes mellitus on appeal during the pertinent time period.  
The Veteran has claimed that he is unemployable but he has 
indicated that this is due to a number of factors.  There is no 
competent evidence of record which indicates the Veteran's 
service-connected diabetes mellitus has resulted in marked 
interference with employment.  Accordingly, further consideration 
of 38 C.F.R. § 3.321(b)(1) is not warranted in this case. 


ORDER

Entitlement to a 20 percent rating, but no more, from March 30, 
1990, to October 6, 1996, is granted for the service-connected 
diabetes mellitus, type II, subject to the laws and regulations 
governing monetary awards.  


REMAND

In its March 2008 remand instructions, the Board directed that 
the Veteran be provided with appropriate statements of the case 
for the claim of entitlement to an initial rating in excess of 20 
percent for cataracts, for the claim of entitlement to a separate 
disability evaluation for onychomycosis and for the claim of 
entitlement to service connection for a lumbar spine disability.  
A review of the claims file demonstrates that the Veteran has not 
been provided with the statements of the case as directed by the 
Board in its March 2008 remand.  In the case of Stegall v. West, 
11 Vet. App. 268 (1998), the Court held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was further 
held that where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  The Court 
also noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  The 
pertinent statements of the case must be provided to the Veteran.  

The Veteran has claimed entitlement to increased rating for his 
diabetes mellitus and for his PTSD.  He has also claimed 
entitlement to TDIU.  A review of the claims file reveals that 
the Veteran underwent VA examinations pertinent to these claims 
in October 2009.  It does not appear that the RO has had a chance 
to review this evidence as no supplemental statement of the case 
has been promulgated which addresses this evidence.  The last 
supplemental statement of the case of record is dated in March 
2007.  The Veteran has not waived the RO's review of this 
evidence.  The claims must be returned for an appropriate review.  

The Veteran's claim of entitlement to TDIU is also intertwined 
with the increased rating issues being remanded by this decision.  
The claim must also be remanded.  

Additional evidence in the form of more than 300 pages of VA 
clinical records dated in 2006 and 2007 were associated with the 
claims file subsequent to issuance of the last supplemental 
statement of the case.  No supplemental statement of the case has 
been promulgated which addresses this evidence.  It is not 
apparent to the Board if the RO considered this evidence.  The 
evidence is pertinent to all the issues on appeal with the 
exception of the increased rating issue for diabetes mellitus 
between the time period of March 1990 to October 1996.  The Board 
does not find that receipt of records dated many years after the 
pertinent time frame could possibly affect the outcome of the 
decision adjudicated above.  The Board finds that appropriate 
supplemental statements of the case must be issued after the RO 
has reviewed this evidence.  

In March 2009, the RO denied service connection for residuals of 
traumatic brain injury with intraparenchymal hemorrhage affecting 
the right basal ganglia with intraventricular spread and partial 
paralysis.  The Veteran was informed of the decision the same 
month.  In August 2009, the Veteran submitted a notice of 
disagreement with the March 2009 rating decision.  The Veteran 
has not been issued a statement of the case on this claim yet.  A 
statement of the case must be issued pertaining to this claim.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92.  The Board 
notes that a July 2007 rating denied service connection for 
severe hemorrhage of the left cerebral ganglia, which issue is on 
appeal herein, and that the issue adjudicated in August 2009 has 
been developed as a separate issue.

The Board notes the Veteran reported he received initial 
treatment immediately after a fall on October 24, 2006, at Miami 
General Hospital.  There is also a reference to being treated at 
Oak Hill Hospital and Tampa General Hospital during the same time 
period.  The Veteran alleged that the fall was due to low blood 
sugar secondary to his service-connected diabetes mellitus.  He 
has opined that he currently experiences residuals of a traumatic 
brain injury secondary to the fall which he alleged was caused by 
his diabetes mellitus.  The medical records from Miami General 
Hospital have not been associated with the claims file.  The 
Board notes this evidence is also potentially pertinent to the 
claim of entitlement to service connection for intraparenchymal 
hemorrhage claimed as secondary to service-connected diabetes 
mellitus type II.  The Board finds these medical records should 
be obtained to the extent possible.  

In December 2006, a clinical record indicated the Veteran had 
applied for Social Security benefits.  It is not apparent to the 
Board if the Veteran is actually receiving Social Security 
disability benefits.  While Social Security records are not 
controlling for VA determinations, they may be "pertinent" to VA 
claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  When the VA is put 
on notice of the existence of Social Security records, as here, 
it must seek to obtain those records before proceeding with the 
appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 
493, 494 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for any of the disabilities on 
appeal.  After securing any necessary 
releases, obtain these records which have not 
already been associated with the claims file.  
The Board is particularly interested in 
obtaining the medical records from Miami 
General Hospital, Tampa General Hospital and 
Oak Hill Hospital for October 2006.  
Regardless of the Veteran's response, obtain 
all outstanding VA medical records.  

2.  Determine if the Veteran applied for 
Social Security disability benefits and, if 
so, obtain from the Social Security 
Administration the records pertinent to any 
decision of the appellant's claim for Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
claim.

3.  Provide the Veteran and his 
representative with statements of the case 
regarding the claim of entitlement to an 
initial rating in excess of 20 percent for 
cataracts, the claim of entitlement to a 
separate evaluation for onychomycosis, the 
claim of entitlement to service connection 
for a lumbar spine disability and the claim 
of entitlement to service connection for 
residuals of traumatic brain injury with 
intraparenchymal hemorrhage affecting the 
right basal ganglia with intraventricular 
spread and partial paralysis, to include as 
secondary to service-connected diabetes 
mellitus, type II.  The issues should be 
certified to the Board only if timely 
substantive appeals are received.  

4.  Thereafter, review the claims file to 
ensure that the requested development has 
been completed.  If the requested development 
has been conducted, take corrective action.

5.  After completion of the above and any 
additional development of the evidence deemed 
necessary, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
provide him and his representative with a 
pertinent supplemental statement of the case 
and the appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review, as 
appropriate.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


